 1

 2

 3

 4

 5

 6                                         UNITED STATES DISTRICT COURT

 7                              FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    MAURICE COOK JR.,                                      No. 2:17-cv-2255 JAM DB P
10                            Plaintiff,
11                v.                                         FINDINGS AND RECOMMENDATIONS
12    SOLORZANO, et al.,
13                            Defendants.
14

15               Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

16   1983. Plaintiff claims his rights were violated during prison disciplinary proceedings brought

17   against him. Presently before the court is plaintiff’s second amended complaint (ECF No. 10) for

18   screening. For the reasons set forth below, the court will recommend that this action be dismissed

19   for failure to exhaust administrative remedies.

20                                                  SCREENING

21          I.         Legal Standards

22               The court is required to screen complaints brought by prisoners seeking relief against a

23   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

24   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

25   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

26   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

27   U.S.C. § 1915A(b)(1) & (2).

28   ////
 1          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 3   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 4   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 5   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 6   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227.

 7   Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

 8   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

 9   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

10   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

11          However, in order to survive dismissal for failure to state a claim a complaint must

12   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain

13   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,

14   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the

15   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

16   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

17   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

18          The Civil Rights Act under which this action was filed provides as follows:

19                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
20                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
21                  or other proper proceeding for redress.
22   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

23   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

24   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

25   (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within the

26   meaning of § 1983, if he does an affirmative act, participates in another's affirmative acts or
27   omits to perform an act which he is legally required to do that causes the deprivation of which

28   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
                                                          2
 1             Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

 2   their employees under a theory of respondeat superior and, therefore, when a named defendant

 3   holds a supervisorial position, the causal link between him and the claimed constitutional

 4   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);

 5   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations

 6   concerning the involvement of official personnel in civil rights violations are not sufficient. See

 7   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

 8       II.      Allegations in the First Amended Complaint

 9             Plaintiff alleges the events giving rise to his claim occurred at Solano State Prison. (ECF

10   No. 10 at 1.) He names as defendants: (1) correctional captain, D. Kyte; (2) correctional officer,

11   A. Saint-Louis; and (3) correctional lieutentant, J. Ojo. (ECF No. 10 at 2.)

12             Plaintiff states that on October 27, 2015, he was placed in administrative segregation for a

13   rules violation (“RVR”). (ECF No. 10 at 6.) Plaintiff states he filed an inmate request form

14   stating he had been denied an Investigative Employee (“IE”)1 and that he needed assistance

15   during the RVR process. He further states that because he exercised his right to file a grievance

16   Kyte retaliated by writing a memorandum containing false statements during the RVR process.

17   (ECF No. 10 at 4.) He alleges that the false statements were made in an attempt to prevent

18   plaintiff from exercising his rights under the First Amendment. He alleges Kyte stated that

19   plaintiff could not be assigned an IE because he refused to waive his Miranda rights.

20             Kyte conducted an administrative review to determine whether plaintiff should be retained
21   in administrative segregation or released back to the general population. He alleges that Kyte

22   improperly found he should be retained in administrative segregation. Plaintiff claims Kyte was

23   not impartial because plaintiff was later found guilty of a lesser offense that did not require

24   administrative segregation and he authored a false memorandum. Plaintiff claims he had a right

25   to an IE because of the complexity of the issues involved.

26
     1
27    An Investigative Employee, or IE, is appointed to assist the hearing officer, not the inmate. Cal.
     Code Regs. tit. 15, § 3318(a).
28
                                                         3
 1             Plaintiff claims Saint-Louis took adverse action against plaintiff by stating in a report that

 2   he was assigned as plaintiff’s IE, that plaintiff did not object to him being the IE, and that plaintiff

 3   had no comment to the questions Saint-Louis asked him. Plaintiff claims the report was false and

 4   done in retaliation because plaintiff requested an IE. (ECF No. 10 at 14.) Plaintiff claims he

 5   objected to Saint-Louis serving as the IE and he submitted a request form asking that Saint-Louis

 6   not serve as his IE because he submitted a grievance about Saint-Louis at some point. (ECF No.

 7   10 at 18.)

 8             Plaintiff claims Ojo was not impartial when he made the decision to retain plaintiff in

 9   administrative segregation and Ojo made false statements in his report. (ECF No. 10 at 20-21.)

10             Plaintiff has also stated on the face of his complaint that he has not appealed this action to

11   the highest level. (See ECF No. 10 at 3, 6, 13, 17, 20.) He alleges that instead of pursuing the

12   administrative appeal process through the highest level of review he initiated a “private

13   administrative process” pursuant to the administrative procedure act. (Id.)

14      III.      Does Plaintiff State a Claim under § 1983?

15                A. Exhaustion Requirement

16             Generally, “a prisoner must exhaust his administrative remedies for the claims contained

17   within his complaint before that complaint is tendered to the district court.” Rhodes v. Robinson,

18   621 F.3d 1002, 1004 (9th Cir. 2010) (citing McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir.

19   2002) (per curium); and Vaden v. Summerhill, 449 F.3d 1047, 1050 (9th Cir. 2006); 42 U.S.C. §

20   1997e(a). The United States Supreme Court confirmed that district courts are bound by the
21   Prison Litigation Reform Act’s textual mandate requiring all inmates to exhaust administrative

22   remedies before bringing an action in federal court. See Ross v. Blake, 136 S. Ct. 1850, 1856-57

23   (2016) (refuting a “special circumstance” exception to the rule of exhaustion).

24       “Proper exhaustion demands compliance with an agency’s . . . critical procedural rules,”

25   Woodford v. Ngo, 548 U.S. 81, 90 (2006). Thus, “to properly exhaust administrative remedies,

26   prisoners ‘must complete the administrative review process in accordance with the applicable
27   procedural rules,’ [] rules that are defined . . . by the prison grievance system itself.” Jones v.

28   Bock, 549 U.S. 199, 218 (2007) (quoting Woodford, 548 U.S. at 88).
                                                          4
 1       In California, an inmate may appeal “any policy, decision, action, condition, or omission . . .

 2   having a material adverse effect on upon his or her health, safety, or welfare.” Cal. Code Regs.

 3   tit. 15, § 3084.1(a). Inmates must complete three levels to exhaust the appeal process: (1) formal

 4   written appeal on CDCR Form 602; (2) second-level appeal to the institution head or designee;

 5   and (3) third-level appeal to the Director of the CDCR. Id. § 3084.7. The third level constitutes

 6   the decision of the Secretary of the CDCR and exhausts a prisoner’s administrative remedies. Id.

 7   § 3084.7(d)(3).

 8              B. Analysis

 9          Plaintiff has indicated that for each of his claims he filed an administrative appeal, but that

10   he did not submit the appeal to the highest level. (ECF No. 10 at 3, 6, 13, 17, 20.) In relation to

11   several of his claims, plaintiff states his appeal was rejected and cites Nunez v. Duncan, 591 F.3d

12   1217 (9th Cir. 2010). In Nunez, the Ninth Circuit held that the plaintiff should be excused from

13   the grievance requirement because he was prevented from exhausting, not through any fault of his

14   own, but because the warden gave him incorrect information making administrative remedies

15   effectively unavailable. Nunez, 591 F.3d at 1226. It does not appear from the facts recited in the

16   complaint that plaintiff was prevented from exhausting his claims because he received incorrect

17   information from a prison official. Accordingly, he may not rely on Nunez to excuse him from

18   fulfilling the exhaustion requirement.

19          Plaintiff also states that instead of pursuing the administrative appeal process through the

20   highest level of review, he initiated a “private administrative process” pursuant to the
21   administrative procedure act. (ECF No. 10 at 3, 6, 13, 17, 20.) However, this is also insufficient

22   to satisfy the PLRA’s exhaustion requirement. “[T]o properly exhaust administrative remedies

23   prisoners ‘must complete the administrative review process in accordance with the applicable

24   procedural rules,’ []—rules that are defined not by the PLRA, but by the prison grievance process

25   itself.” Jones v. Bock, 549 U.S. 199, 218 (2007) (quoting Woodford, 548 U.S. at 88).

26          Plaintiff’s pursuit of a private remedy is not sufficient to satisfy the PLRA’s exhaustion
27   requirement. In order to properly exhaust plaintiff is required to complete CDCR’s grievance

28   procedure by pursuing an appeal through the third level. See Cal. Code Regs. tit. 15, §
                                                        5
 1   3084.7(d)(3). It is clear from the face of plaintiff’s complaint that he did not exhaust

 2   administrative remedies before he brought suit in this case, and the court must dismiss the

 3   complaint. See Booth v. Churner, 532 U.S. 731, 738 (2001) (A plaintiff is required to exhaust

 4   administrative remedies before a § 1983 claim may be entertained). Because plaintiff did not

 5   complete the exhaustion requirement before he initiated this action, the court “must dismiss his

 6   suit without prejudice.” Vaden, 449 F.3d at 1051 (citing Wyatt v. Terhune, 315 F.3d 1108, 1120

 7   (9th Cir. 2003)). If plaintiff wishes to pursue these claims, he must file a new action when, and if,

 8   he has exhausted administrative remedies.

 9        IV.       Conclusion

10              Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

11   prejudice.

12              These findings and recommendations will be submitted to the United States District Judge

13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days

14   after being served with these findings and recommendations, plaintiff may file written objections

15   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

16   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

17   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

18   F.2d 1153 (9th Cir. 1991).

19   Dated: June 5, 2019

20
21

22

23

24

25

26
27
     DLB:12
28   DLB:1/Orders/Prisoner Civil Rights/cook2255.scrn3

                                                         6
